EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is to correct a typo in the notice of allowance mailed 2 May 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Brandt on 26 April 2022.

The application has been amended as follows: 

In claims 1, 10, and 19, replace “a first weight for at least a first token in the sequence of tokens” with “a first weight for at least a first token in the sequence of tokens and a second weight for at least a second token in the sequence of tokens”, and replace “a second vector representation for a second token” with “a second vector representation for the second token”.

In claims 11, 12, 14, 15, 16, 17, and 18, replace “Claim 1” with “Claim 10”.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed manner of training of the neural network model, using weights, is an additional element that integrates the judicial exception of predicting performance and taking responsive action into a practical application.
Shmueli teaches away from the claimed invention, by discounting the ordering of the tokens, unlike the claimed invention where the second token must precede the first token.  Shmueli ¶ 0074 (“Also, serializing the queries' SELECT, FROM, and WHERE clauses elements into an ordered sequence of elements is not practical, because the order in these clauses is arbitrary”) (emphasis added).  As such, the claimed method of generating a prediction is novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159